FILED
                            NOT FOR PUBLICATION                                APR 18 2016

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50424

               Plaintiff - Appellee,              D.C. No. 2:13-cr-00872-DMG

 v.
                                                  MEMORANDUM*
BRIAN SCOTT ORR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Brian Scott Orr appeals from the district court’s judgment and challenges his

guilty-plea conviction and 37-month sentence for theft of government property, in

violation of 18 U.S.C. § 641. Pursuant to Anders v. California, 386 U.S. 738

(1967), Orr’s counsel has filed a brief stating that there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. Orr filed pro se a letter and

supplemental brief raising several arguments that the court has considered.

      Orr waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Orr also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to the voluntariness of Orr’s plea or any sentencing issue

outside the scope of the appeal waiver. We therefore affirm as to those issues.

We grant the government’s motion to dismiss the remainder of the appeal in light

of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th

Cir. 2009).

      We decline to address on direct appeal Orr’s contention that his attorney was

ineffective. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Orr’s pending pro se motions are denied.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                     14-50424